Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER.
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

In the Matter of the Necessity                  )
for the Hospitalization of                      )   Supreme Court No. S-16847
                                                )
CONNOR J.                                       )   Superior Court No. 3AN-17-02075 PR
                                                )
                                                )   OPINION
                                                )
                                                )   No. 7329 – January 18, 2019


              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Anchorage, Herman G. Walker, Jr., Judge.

              Appearances: Megan R. Webb, Assistant Public Defender,
              and Quinlan Steiner, Public Defender, Anchorage, for
              Connor J. Laura Fox, Assistant Attorney General,
              Anchorage, and Jahna Lindemuth, Attorney General, Juneau,
              for State of Alaska.

              Before: Stowers, Chief Justice, Winfree, Maassen, Bolger,
              and Carney, Justices.

              MAASSEN, Justice.

I.    INTRODUCTION
              The superior court issued a 30-day involuntary commitment order after
finding that the respondent was gravely disabled and there were no less restrictive
alternatives to hospitalization. The respondent appeals, arguing that it was plain error
to find he waived his statutory right to be present at the commitment hearing, that it was
clear error to find there were no less restrictive alternatives, and that the commitment
order should be amended to omit a finding that he posed a danger to others, a finding the
superior court meant to reject.
              We conclude that it was not plain error to find that the respondent waived
his presence at the hearing. We further conclude that it was not clear error to find that
there were no less restrictive alternatives to a 30-day hospital commitment. However,
because there is no dispute that the “danger to others” finding should not be included in
the commitment order, we remand for issuance of a corrected order.
II.    FACTS AND PROCEEDINGS
       A.     Petitions For Evaluation, 30-Day Commitment, And Medication
              Connor J.1 was living at Covenant House, an Anchorage shelter for
homeless youth, when his psychiatric condition allegedly began to deteriorate. A social
worker at Southcentral Foundation filed a petition in superior court seeking authority to
hospitalize Connor for evaluation. The petition alleged that Connor was “exhibiting
increasing[ly] more bizarre and disturbing behavior,” that he was “hearing and
responding to auditory hallucinations,” and that he was exhibiting “persecutory
delusions.” It alleged that Connor believed he had “planned and carried out the ‘9/11’
attacks,” that the government was “monitoring him,” and that staff were “out to get him.”
It noted that Connor had a history of suicidal thoughts; that he had been diagnosed at
various times with depression, anxiety, post-traumatic stress disorder, and oppositional
defiant disorder; and that he had been treated for mental illness in the past at a hospital
and several counseling centers.
              On the basis of the petition and supporting medical records, the superior
court ordered that Connor be transported to Alaska Psychiatric Institute (API) for an
evaluation. A few days later API filed a petition for 30-day commitment and a petition


       1
              We use a pseudonym to protect the respondent’s privacy.
                                            -2-                                      7329
for approval to administer medication without Connor’s consent. The commitment
petition again described Connor’s delusions and paranoia and alleged that he was gravely
disabled as a result of mental illness. The medication petition alleged that Connor was
incapable of giving or withholding informed consent to the administration of a necessary
psychotropic drug.
       B.     Proceedings Before The Master
              The Public Defender Agency was appointed to represent Connor at the
hearing, and his lawyer and the State stipulated to a one-day continuance to “allow
consultation.” The hearing was held on August 10, 2017, before a standing master. Also
present at the start of the hearing were the State’s attorney, Connor’s attorney, and the
State’s witness, Gerald Martone, a psychiatric nurse practitioner who treated Connor at
API. Connor was not present, but Martone told the master that he would be coming.
Someone — apparently Connor’s attorney — responded, “Oh, he wants . . . he wants to
come down? Okay.” The master addressed a few preliminary matters, after which
Martone said, “Can I just call and find out what . . .”; and the State’s attorney completed
the thought: “what the status is? Sure.” When Martone returned, he reported, “He has
declined to . . . ”; and Connor’s attorney responded, “All right, that was my
understanding.”
              The master then stated, “As I understand it, the patient has declined to be
present at the hearing.” Neither party objected or otherwise challenged this statement,
and the hearing proceeded. It was interrupted partway through when Connor called the
courtroom on the telephone. The master gave Connor’s counsel “a break . . . to speak
with him.” When the hearing resumed, the only further mention of Connor’s presence
or absence was his counsel’s statement near the end of the hearing that “he’s not here in
person.”



                                            -3-                                      7329

              The State called only Martone to testify in support of the petition for a 30­
day commitment. Martone was qualified as an expert in the field of psychiatry and
testified that he had the opportunity, as Connor’s direct provider, to observe and evaluate
his behavior. Martone testified that he diagnosed Connor with “unspecified psychosis”
because he had “very paranoid delusions,” “appear[ed] to be responding to
hallucinations,” was “unable to judge what is real and what is not real,” at times appeared
catatonic, and would get very angry and agitated without warning. He explained that
Connor in the past had “plucked out all his eyebrows and eyelashes,” believed one of his
teeth was “a transmitter to the FBI,” and had “been trying to pull his own tooth out.”
Martone testified that Connor remained “very paranoid and delusional,” had a “fixed
belief that he was in the back of the plane on September 11th and [was] culpable in the
Trade Center attacks,” often looked away as if reacting to hallucinations, and said
“weird” and incomprehensible things.
              Martone testified that he did not believe Connor could provide for himself
outside the hospital setting. He testified that Connor could be treated on an outpatient
basis “[i]f he took medications” but that Connor had refused to do so. He testified that
he had tried to talk to Connor about outpatient treatments but had to break off the
conversation and leave the room because of Connor’s anger and hostility.
              According to Martone, Connor would benefit from a continued stay at API
because “[h]is lifetime prognosis would be greatly improved if he’s assertively treated”
— meaning if he was administered medication. But he also testified that Connor would
improve from treatment at API even without medication because “a structured safe
setting, no access to drugs, and a predictable routine would be helpful to him,” clarifying
that the setting and routine were “supportive” while only medication was “remedial.”
              The master made oral findings on the record at the close of the commitment
phase of the hearing. Her first finding was that “the patient’s waived his presence.” No

                                            -4-                                      7329

one objected, and the master did not expand on the issue. The master then found by clear
and convincing evidence that Connor suffered from a mental illness — an “unspecified
psychosis” — that made him gravely disabled, and that his “severe and abnormal mental
disorder . . . [or] distress . . . is associated with significant impairment of judgment,
reason, or behavior [which] causes a substantial deterioration of [his] previous ability to
function independently.” The master also found that there was “not a less restrictive
placement at this time.”
              The proceeding then turned to the issue of the involuntary administration
of medication; a court visitor and Martone both testified. The master again placed her
decision on the record, finding insufficient evidence that Connor was incapable of giving
informed consent. She noted, however, that because “it sounds like there was some
difficulty in communicating with the patient today . . . [,] [she was] going to deny the
petition for medication without prejudice,” and that it might be appropriate for API to
refile the petition “after the patient is really given all of the necessary information about
the risks [and] benefits of the medication.”
       C.     Superior Court Orders
              The master issued written proposed orders consistent with her oral findings,
recommending that the superior court grant the petition for 30-day commitment and deny
the medication petition. The written order also made a finding that Connor’s “assaultive
conduct toward Mr. Martone” made it likely that he would “cause serious harm to
others,” and it made that finding one of the bases for commitment. The superior court
signed the proposed orders without modification. In a subsequent order, however,
“[a]fter reviewing the whole hearing,” the court expanded on its reasoning and
specifically addressed written objections Connor had made to the master’s oral findings




                                             -5-                                       7329

on the 30-day commitment. Citing In re Hospitalization of Stephen O.,2 the court first
concluded that the State had proved by clear and convincing evidence that Connor was
gravely disabled because he “could not live safely outside of a controlled environment,
and had a condition of mental illness that, if left untreated, would cause him to suffer
significant impairment of judgment, reason, or behavior.” The court noted that the
master was not able to personally observe Connor because he waived his presence, citing
Connor’s statutory right to remain silent under AS 47.30.735(b)(8). The court stated that
it would “not adopt” the finding that Connor was a danger to himself or others, because
the State had not alleged that as a basis for its petition. Finally, the court concluded that
there were no less restrictive treatment alternatives to hospitalization, relying on
Martone’s testimony that Connor’s psychosis would improve even without medication
if he was “provided a structured setting, no access to drugs[,] and a routine.” The court
found that the Brother Francis Shelter was Connor’s only alternative for shelter because
he was barred from returning to Covenant House and that placement at the Brother
Francis Shelter would “not provide the structured, drug[-]free[,] and routine environment
necessary to help [Connor].”
              Connor appeals. He challenges the finding that he waived his statutory
right to be present at the commitment hearing, the finding that there was no less
restrictive alternative to hospitalization, and the court’s failure to amend the commitment
order to correctly reflect its later rejection of the “harm to himself or others” finding.
III.   STANDARD OF REVIEW
              “ ‘Factual findings in involuntary commitment or medication proceedings
are reviewed for clear error,’ and we reverse those findings only if we have a ‘definite




       2
              314 P.3d 1185, 1195 (Alaska 2013).
                                             -6-                                       7329
and firm conviction that a mistake has been made.’ ”3 “Whether those findings meet the
involuntary commitment and medication statutory requirements is a question of law we
review de novo.”4
             We review issues raised for the first time on appeal for plain error.5
IV.	   DISCUSSION
       A.	   It Was Not Plain Error To Find That Connor Waived His Right To Be
             Present At The Commitment Hearing.
             By statute, a person who is the subject of a petition for an involuntary 30­
day commitment has the right to be present at the commitment hearing.6 The statute
further provides:
             [T]his right may be waived only with the respondent’s
             informed consent; if the respondent is incapable of giving
             informed consent, the respondent may be excluded from the
             hearing only if the court, after hearing, finds that the
             incapacity exists and that there is a substantial likelihood that
             the respondent’s presence at the hearing would be severely
             injurious to the respondent’s mental or physical health.[7]
             The master found that Connor waived his right to attend the hearing based
apparently on the representation of Connor’s counsel that that is what her client wanted.
But the master made no findings about whether the waiver was based on “informed
consent.” Connor contends this was error: that the superior court should have inquired


       3
            In re Hospitalization of Jacob S., 384 P.3d 758, 763-64 (Alaska 2016)
(quoting Wetherhorn v. Alaska Psychiatric Inst., 156 P.3d 371, 375 (Alaska 2007)).
       4
             Id. at 764.
       5
             Wetherhorn, 156 P.3d at 379.
       6
             AS 47.30.735(b)(1).
       7
             Id.
                                           -7-	                                       7329

into, and made findings about, the basis for Connor’s apparent waiver. We do not need
to decide whether this was error, but we assume it was for purposes of the following
discussion.
              Connor observes correctly that we subject the waiver issue to “plain error”
review because he did not object at the time. “A plain error involves an ‘obvious
mistake’ that is ‘obviously prejudicial.’ ”8 Connor contends that both prongs of the plain
error test are met. He asserts that the mistake was obvious because the wording of
AS 47.30.735 is clear and yet the court made no inquiry into the basis for his waiver.
And he asserts that the “obvious prejudice” prong is met because if he had been present
“he would have had the opportunity to assist his attorney in challenging the petition,
either in providing information that might have helped his attorney present evidence or
cross-examine Martone or — more importantly — through the opportunity to testify on
his behalf,” which may “have resulted in a different outcome.”
              But we cannot conclude that the assumed error was either obvious or
obviously prejudicial. We have not had occasion to explore the requirements of
AS 47.30.735(b)(1), nor have we delineated a procedure for complying with it.9 The
statute itself requires the court to make specific findings about the respondent’s
incapacity “if the respondent is incapable of giving informed consent,”10 but it does not



       8
              In re Hospitalization of Gabriel C., 324 P.3d 835, 838 (Alaska 2014).
       9
             Cf. Lee v. State, 509 P.2d 1088, 1092 (Alaska 1973) (holding that attorney
may effectively waive client’s right to be present in noncapital criminal case if “(1) the
defendant has given counsel express authority in a knowing and intelligent manner, (2)
the defendant is present at the time of the waiver, has clearly been informed of his rights,
and remains silent, or (3) the defendant subsequently acquiesces in the proceedings in
a knowing and intelligent manner”).
       10
              AS 47.30.735(b)(1).
                                            -8-                                       7329

tell the court what to do if the respondent is capable of giving informed consent. Here,
with regard to the administration of medication, the master concluded that the evidence
did not support a finding that Connor was “[in]capable of giving informed consent”; the
superior court adopted this finding, and neither party appealed it. Although Connor
appears to argue on appeal that the court should have made findings about his capability,
he notably does not argue that an inquiry would have reached a different conclusion with
regard to waiving his presence than it did with regard to consenting to medication.
              While the statute’s requirement of “informed consent” is indeed clear, a
court in most civil contexts may justifiably assume that a lawyer who waives a client’s
right has the client’s informed consent to do so.11 This assumption arises in part from
attorneys’ professional duties. Rule 1.4(a) of the Alaska Rules of Professional Conduct
requires an attorney to “explain a matter [to the client] to the extent reasonably necessary
to permit the client to make informed decisions regarding the representation.”
Rule 1.4(b) requires more specifically that the attorney “promptly inform the client of
any decision or circumstance that requires the client’s informed consent” and “refrain
from taking binding action on the matter” until informed consent has been given. Courts


       11
              See In re Conservatorship of John L., 225 P.3d 554, 569 (Cal. 2010) (“[I]n
the absence of any contrary indication, the superior court may assume that an attorney
is competent and fully communicates with the [respondent] about the entire
proceeding.”); Sun Country Sav. Bank of N.M., F.S.B. v. McDowell, 775 P.2d 730, 734
(N.M. 1989) (“The authority of an attorney to enter an appearance, receive notice, and
to act on behalf of the client at hearings may be inferred by the court from the actions of
the attorney” but “may be dispelled by evidence that the acts of the attorney were not in
fact authorized by the client . . . .”); cf. Haziel v. United States, 404 F.2d 1275, 1278
(D.C. Cir. 1968) (observing that in criminal context, “the client may be bound by his
counsel’s calculated decision when trial tactics are involved,” whereas “[i]n other
circumstances we rely upon counsel to speak for his client not because we believe the
attorney must make the decision, but because we assume the attorney has consulted with
his client, advised him of what is at stake, and helped him toward a wise decision”).
                                            -9-                                       7329

may generally assume that attorneys are aware of and complying with these professional
duties, absent evidence to the contrary.12
              Here, the master was not made aware of any “evidence to the contrary.”
Connor does not point to anything in the record suggesting that his counsel did not
comply with her professional duties; rather, the record supports the conclusion that she
consulted with Connor about the issues pertinent to the hearing and that he made an
informed decision to waive his presence. The hearing was continued for a day to “allow
consultation,” which is not otherwise explained but reasonably implies an attorney-client
meeting about the impending proceedings. At the outset of the next day’s hearing, the
audio record appears to show Connor’s counsel’s surprise that her client “want[ed] to
come” to the hearing, given her “understanding” that he did not wish to be present. The
master was there to observe counsel’s reaction to this news. When the master noted later
that Connor had “declined to be present at the hearing,” his counsel did not object,
question her client’s capability of giving informed consent, or otherwise challenge the
master’s understanding. The hearing proceeded in Connor’s absence until it was
interrupted by his telephone call, and the court recessed to allow him another opportunity
to consult with his attorney. The hearing then resumed, again in Connor’s absence and
again without objection. And when the master made an essential finding of fact at the
close of the commitment hearing that Connor had “waived his presence,” his counsel
again raised no objection and made no request for further findings about her client’s
capability.



      12
              See, e.g., State ex rel. Means v. King, 520 S.E.2d 875, 883 (W.Va. 1999)
(“We presume . . . that lawyers will follow the ethical tenets of our profession.”);
Henderson v. State, 708 So. 2d 642, 644-45 (Fla. Dist. App. 1998) (“We presume
attorneys will follow the rules of professional conduct” with regard to discovery
obligations in criminal cases.).
                                             -10-                                   7329

              Given this factual setting, the attorney’s duties to her client, the express
statutory requirement of a factual inquiry “if the respondent is incapable of giving
informed consent,” and the absence of statutory language or case law requiring a specific
inquiry if the respondent is capable of giving informed consent, we conclude that the
assumed error in this case was not obvious for purposes of the plain error test.
              Nor can we conclude that the assumed error was obviously prejudicial.
Connor asserts that if he had been present he may have been able to assist his attorney
with her presentation of evidence or the cross-examination of Martone, or he may have
testified himself, and that this may have affected the hearing’s outcome. But Connor
notably does not assert that he wanted to be present at the hearing. And the error alleged
is not that he was wrongly excluded, but rather that the master failed to inquire into
whether he waived his presence with informed consent; Connor does not suggest what
such an inquiry would have uncovered. He notably does not allege that it would have
resulted in a finding that he lacked the capability to give informed consent (the opposite
of what he argued successfully in the medication phase of the hearing).
              In Remy M. v. State, Department of Health & Social Services, Office of
Children’s Services, we declined to adopt a rule that the trial court in a child in need of
aid case must directly address the parent to determine whether he or she wishes to testify
before allowing that right to be waived by the parent’s attorney.13 We held that the
parent had “not even made the threshold allegation that he wished to testify and that his
attorney ‘unlawfully usurped [his] decision,’ ” and thus, “even if [the parent] had the
same right as a criminal defendant to make the final decision whether to testify, he [had]




       13
              356 P.3d 285, 288-89 (Alaska 2015).
                                           -11-                                      7329
not established any violation of that right.”14 Here, similarly, Connor has not even made
the “threshold allegation” that he wished to be present and that the master’s ruling — that
he had waived his presence — was contrary to his wishes. While Connor argues that this
case is distinguishable from Remy M. because, unlike the parent in Remy M., he is simply
arguing for the enforcement of a statutory process, this argument overlooks the nature
of plain error review, where obvious prejudice is a necessary prong.15 Connor cannot
establish obvious prejudice if he does not even allege that an inquiry into his capability
would have made a difference to the proceedings.
              We conclude that, assuming it was error not to inquire further about
Connor’s capability in the context of his waiver of his presence at the hearing, it was not
plain error requiring reversal of the 30-day commitment order.
       B.	    The Superior Court Did Not Clearly Err By Finding That No Less
              Restrictive Placement Alternatives Were Available.
              In a proceeding for a 30-day commitment order, “a petitioner must prove,
by clear and convincing evidence, the petition’s allegation that there are no less
restrictive alternatives.”16 “Finding that no less restrictive alternative exists is a
constitutional prerequisite to involuntary hospitalization.”17 The “least restrictive
alternative” is the one that is “no more harsh, hazardous, or intrusive than necessary to
achieve the treatment objectives of the patient” and “involve[s] no restrictions on
physical movement nor supervised residence or inpatient care except as reasonably



       14
              Id. at 289 (quoting LaVigne v. State, 812 P.2d 217, 220 (Alaska 1991)).
       15
              In re Hospitalization of Gabriel C., 324 P.3d 835, 838 (Alaska 2014).
       16
              In re Hospitalization of Mark V., 375 P.3d 51, 58 (Alaska 2016).
       17
              Id. at 59.
                                           -12-	                                     7329

necessary for the administration of treatment or the protection of the patient or others
from physical injury.”18
              At Connor’s hearing, the master found there was no “less restrictive
placement [than API] at this time,” and the superior court adopted the master’s
explanation that Connor “had been staying at Covenant House but [was] not welcome
back there” because of his “anger and violence.” The court expanded on this two weeks
later in its order on Connor’s objections. It found, based on Martone’s testimony, that
Connor’s “psychosis will improve if he is provided a structured setting, no access to
drugs[,] and a routine.” It found that because Connor could not return to the Covenant
House, his only alternative for housing outside of API was the Brother Francis Shelter,
which would “not provide the structured, drug[-]free[,] and routine environment
necessary to help [Connor].”
              Connor argues that these findings were inadequate. He observes that the
initial petition to have him evaluated by API recited his earlier outpatient treatment at a
hospital and two mental health counseling centers, but at the hearing API presented no
evidence that it had contacted these other providers “to learn what the course of
[outpatient] treatment had been or how compliant or consistent Connor was with
treatment[,] or to determine whether any of these providers would be willing to provide
treatment to Connor.” Connor also contends that the record does not support a finding
that he needed to be confined: “According to Martone, the only treatment that would be
beneficial to Connor was medication, regardless of whether he was in a residential
treatment program or an outpatient treatment program,” and Connor “could be treated
on an outpatient basis” as long as he was “willing to take medication.” And Connor
argues that because the court ultimately found that he could not be medicated


       18
              AS 47.30.915(11).
                                           -13-                                      7329
involuntarily, the only benefits Connor could possibly receive from confinement at API
were, in Martone’s words, “a structured safe setting, no access to drugs, and a predictable
routine,” benefits that do not directly address Connor’s mental illness and are not
sufficient to justify involuntary confinement.
              We conclude, however, that the “least restrictive alternative” finding is not
clearly erroneous. The court found that Connor was “gravely disabled”: this finding
itself presupposes an inability to “live safely outside of a controlled environment.”19
Connor does not challenge the “gravely disabled” finding on appeal, and it has
significant support in Martone’s testimony. Martone testified that he “doubt[ed]
[Connor] would be able to negotiate getting food on his own” or otherwise provide for
himself outside of the hospital, and he agreed that Connor was “not able to safely survive
if released to the community at this time,” in part because he was barred from returning
to Covenant House “because of his violence.” Martone’s descriptions of Connor as
hallucinating, volatile, and sometimes catatonic support his opinion that Connor could
not live safely on his own. While Martone also agreed that Connor seemed able to take
care of some of his basic needs, “we will not reweigh [the] evidence if the record




       19
               In re Hospitalization of Stephen O., 314 P.3d 1185, 1195 (Alaska 2013);
see also AS 47.30.915(9)(B) (defining “gravely disabled” as “a condition in which a
person as a result of mental illness . . . will, if not treated, suffer or continue to suffer
severe . . . distress . . . associated with significant impairment of judgment, reason, or
behavior causing a substantial deterioration of the person’s previous ability to function
independently”) (emphasis added); AS 47.30.915(9)(A) (defining “gravely disabled” as
“a condition in which a person as a result of mental illness . . . is in danger of physical
harm arising from such complete neglect of basic needs for food, clothing, shelter, or
personal safety as to render serious accident, illness, or death highly probable if care by
another is not taken”) (emphasis added).
                                            -14-                                       7329

supports the court’s finding,” which it does.20
              Martone also testified that hospitalization was the least restrictive
alternative available. He testified that Connor could improve as an outpatient, but only
“[i]f he took medications,” and that Connor had refused medication on an outpatient
basis and was currently refusing it at API.
              As Connor correctly points out, Martone’s testimony in favor of
hospitalization was premised largely on his expectation that Connor could be “assertively
treated” at API with medication against his will, which the court ultimately refused to
allow. But there was no evidence that Connor’s treatment objectives could be achieved
anywhere else, including Covenant House and the Brother Francis Shelter. And API at
least afforded Connor the “structured[,] safe setting, [with] no access to drugs, and a
predictable routine” that Martone testified would be “helpful” and “supportive” while
protecting him from harm.21 Martone also testified that he would continue to offer
Connor medications “every night.” When, as here, there appear to be no good options
that will both “achieve the [patient’s] treatment objectives” and protect him “from
physical injury,”22 the least restrictive alternative may be the one that at least keeps the
patient safe while his providers attempt treatment.
              Martone’s failure to contact Connor’s previous outpatient providers (other
than Covenant House) does not alter our conclusion. Martone believed medication to be


       20
              In re Hospitalization of Jacob S., 384 P.3d 758, 766 (Alaska 2016).
       21
               Cf. Bigley v. Alaska Psychiatric Inst., 208 P.3d 168, 186 (Alaska 2009)
(describing “the state’s parens patriae power” as “the ‘inherent power and authority of
the state to protect “the person and property” of an individual who “lack[s] legal age or
capacity” ’ ” (alterations in original) (quoting Myers v. Alaska Psychiatric Inst., 138 P.3d
238, 249 (Alaska 2006))).
       22
              See AS 47.30.915(11)(A)-(B).
                                           -15-                                       7329

the only “remedial” approach to Connor’s psychosis, and he testified that he had talked
to Connor about taking medication on an outpatient basis and Connor refused to consider
it. The court was entitled to rely on Martone’s expert opinion that outpatient services —
regardless of their identity and regardless of whether they had treated Connor before —
were not a realistic option.
              In In re Hospitalization of Mark V.,23 we affirmed a finding that there were
no less restrictive alternatives to hospitalization. The respondent argued that the superior
court erred in finding that he was unable to fend for himself because the court “failed to
account for his family support and thus required him to function successfully alone.”24
But we concluded that the finding was supported by testimony about the respondent’s
need for medication and his unwillingness to follow an outpatient regimen.25
              In In re Hospitalization of Joan K.,26 we affirmed a finding that there were
no less restrictive alternatives that would adequately protect both the respondent and the
public. The respondent argued that the superior court erred by ruling out outpatient
treatment or a home placement even though the testifying physician did not contact the
family or prior psychiatrist to ask about the respondent’s potential for success in these
alternative settings.27 We noted witnesses’ testimony that the respondent needed reliably
administered medication to bring her manic symptoms under control; that constant
surveillance and care were necessary to ensure the success of this regimen; and that the



       23
              375 P.3d 51, 59-60 (Alaska 2016).
       24
              Id. at 59.
       25
              Id. at 60.
       26
              273 P.3d 594, 601-02 (Alaska 2012).
       27
              Id. at 601.
                                           -16-                                       7329

respondent’s “changeable emotions” and “lack of insight” into her own behavior made
it “ ‘very unlikely’ [that] she would follow through with outpatient treatment even if she
said she would.”28
              We recognize the difference between these two cases and this one. Unlike
the respondents in In re Mark V. and In re Joan K., Connor was refusing medication at
API, and thus hospitalization did not guarantee that he would receive the remedial
treatment Martone considered necessary to his recovery. But as in In re Mark V. and In
re Joan K., the evidence here supports the court’s finding that the hospital provided
structure and safety, at least temporarily, along with the possibility of improvement he
could not get elsewhere. That finding is not clearly erroneous.
       C.	    The Commitment Order Should Be Corrected To Omit The Finding
              The Trial Court Ultimately Rejected.
              Finally, Connor challenges the finding — first made by the master and then
adopted by the superior court when it signed the proposed orders — that he was “likely
to cause serious harm to others.” Connor objected to this finding on the ground that it
was not included in the commitment petition as a basis for a finding of mental illness and
he thus had no notice that he was required to defend against it. The State agreed with
Connor on this point, and the superior court, in deciding Connor’s objections, stated that
it would “not rely upon this finding in its decision.” But the court did not correct the 30­
day commitment order under which Connor had been hospitalized. On appeal the State
argues that the superior court’s decision on Connor’s objections makes clear its intent
to disregard this finding, but the State “does not object to [this court] remanding for a
more explicit correction of this aspect of Connor’s commitment order.”




       28
              Id. at 602.
                                           -17-	                                      7329
             We agree with Connor that the proper course is for the superior court to
correct the “harm to others” finding by issuing an amended 30-day commitment order.29
We remand for that limited purpose.
V.    CONCLUSION
             The case is REMANDED to the superior court for the limited purpose of
amending the 30-day commitment order to omit the mistaken finding of fact. In all other
respects we AFFIRM the judgment of the superior court.




      29
              See Keturi v. Keturi, 84 P.3d 408, 415 n.16 (Alaska 2004) (remanding in
child support case for limited purpose of correcting mistake in father’s income identified
by this court on appeal).
                                          -18-                                      7329